                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:16-CV-179-DCK

 INDRATECH, LLC,                                     )
                                                     )
                    Plaintiff,                       )
                                                     )
     v.                                              )      ORDER
                                                     )
 FIBRIX, LLC,                                        )
                                                     )
                    Defendant.                       )
                                                     )

          THIS MATTER IS BEFORE THE COURT on “Plaintiff’s Motion To Seal Exhibits 6-

11, 14, And 16 To Plaintiff’s Response In Opposition To Defendant’s Motion For Summary

Judgment [Document No. 60]” (Document No. 61) filed October 5, 2018. The parties have

consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c), and this motion is ripe

for review. Having carefully considered the motion and the record, and noting consent of

Defendant’s counsel, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that “Plaintiff’s Motion To Seal Exhibits 6-11, 14,

And 16 To Plaintiff’s Response In Opposition To Defendant’s Motion For Summary Judgment

[Document No. 60]” (Document No. 61) is GRANTED.

          IT IS FURTHER ORDERED that Exhibits 6-11, 14 and 16 to the Plaintiff’s Response

in Opposition to Defendant’s Motion for Summary Judgment (Document No. 60) be sealed until

further order of this Court.

                                      Signed: October 9, 2018
